Citation Nr: 0709499	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a chronic 
acquired psychiatric disorder to include hysterical neurosis, 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1971 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied reopening the veteran's claim 
for service connection for hysterical neurosis because the 
evidence submitted by the veteran did not constitute new and 
material evidence.  The Board notes that the February 2003 
statement of the case (SOC) indicates that the RO reopened 
the veteran's claim for service connection for hysterical 
neurosis because he submitted new and material evidence.

Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The Board has recharacterized the issue, as stated above, to 
more broadly encompass the varied conditions for which the 
veteran is claiming service connection.

The Board notes that the veteran submitted additional medical 
records without a waiver of local jurisdiction in a January 
2006 statement.  The veteran had submitted a statement in 
support of his claims and a VA outpatient medical report 
dated June 1973 and a service medical report from the Walter 
Reed General Hospital dated June 1971.  The records pertain 
to the veteran's psychiatric condition during and after 
service.  If a SOC or SSOC is prepared before the receipt of 
further evidence, a supplemental statement of the case (SSOC) 
must be issued to the veteran, as provided in 38 C.F.R. § 
19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the Board finds that the newly obtained 
evidence is duplicative of the evidence already considered by 
the RO in the February 2003 statement of the case (SOC).  38 
C.F.R. § 19.37(a).  Consequently, the Board may decide the 
case on the record.


FINDINGS OF FACT

1.  In October 1971, the RO denied service connection for a 
nervous condition.  The veteran was notified of that decision 
in November 1971 and did not appeal.

2.  Some of the evidence received since October 1971, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the service connection claim, or 
raises a reasonable possibility of substantiating the claim.

3.  There is no current medical diagnosis of hysterical 
neurosis or any other psychiatric disability.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2006).

2.  New and material evidence has been received, and the 
claim for service connection for a chronic acquired 
psychiatric disorder to include hysterical neurosis
 is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection for a chronic acquired psychiatric 
disorder to include hysterical neurosis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Petition to reopen claim

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The veteran was notified of 
the October 1971 denial of his claim for service connection 
for a nervous condition in November 1971.  The RO received no 
correspondence from the veteran within the appeal period to 
indicate any disagreement with the 1971 rating decision.  
Therefore, the October 1971 decision is final.  

In July 2002, the RO received the veteran's informal claim 
for service connection for a nervous condition.  Since the 
claim had been previously denied, the claim is properly 
characterized as a claim to reopen.  VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

While the December 2002 RO decision denied reopening the 
veteran's claim for service connection for hysterical 
neurosis, the February 2003 statement of the case (SOC) 
indicates that the RO reopened the veteran's service 
connection claim and then denied it on the merits.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id. 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the October 1971 RO 
rating decision is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board concludes that there is new and material evidence 
in this case.  Specifically, the veteran submitted medical 
reports from Kingswood Hospital and medical treatment records 
from a VA Medical Center in a November 2002 letter, all 
evidence that was not previously of record.  The medical 
treatment note dated June 1973, which appears to have come 
from the Detroit VA Medical Center, reports that the veteran 
sought treatment for his nerves in December 1971.  The 
document indicates that in December 1971 the veteran was 
treated for an emotional illness.  He was placed on 
medication and psychotherapy, was instituted, and failed.  
The document also indicates that the veteran was hospitalized 
at a private hospital in March 1972.  The June 1973 medical 
treatment note also indicates that the veteran was in a 
psychotic state which the examiner thought was probably a 
schizophrenic reaction.  This new evidence in conjunction 
with the evidence previously of record indicates that the 
severity of the veteran's illness may have increased after 
his period of military service.  In addition, a treatment 
record dated July 1984, presumably from the Detroit VAMC, 
indicates that the veteran had a diagnosis of hysterical 
personality with dissociative episodes and explosive 
personality.

The Board notes that the October 1971 RO decision denied the 
veteran's claim for service connection because the evidence 
did not show that the veteran's psychiatric illness became 
worse while the veteran was on active duty.  The new evidence 
could substantiate the veteran's assertions that his 
purported psychiatric disability became worse or progressed 
at an abnormally high rate during service.  Assuming the 
credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to October 1971
is new and material and serves to reopen the claim for 
service connection for a psychiatric disability to include 
hysterical neurosis.  The Board can, at this point, now 
adjudicate the reopened claim, as the RO also reopened the 
claim and considered it on the merits in the February 2003 
statement of the case (SOC).  

II. Service connection for a psychiatric disorder 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999) see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Applying the Hickson analysis, the initial question is 
whether there is evidence of the currently claimed 
disability.  The Board finds that the medical evidence of 
record does not indicate the presence of a current 
psychiatric disability.

While the veteran's service medical records indicate that he 
was diagnosed with hysterical neurosis after a psychiatric 
evaluation conducted at Walter Reed General Hospital in June 
1971, and the veteran's post-service medical records indicate 
that he was diagnosed with a hysterical personality with 
dissociative episodes and explosive personality in a medical 
treatment note dated July 1984, the veteran's post-service 
medical records are devoid of evidence that he was diagnosed 
with a psychiatric disability after 1985.  Although the 
veteran's outpatient medical records indicate that the 
veteran was experiencing anxiety in 2000 and 2001, which is 
indicated in November 2000 and January 2001 medical treatment 
notes from the Oakland Medical Group, there is no evidence 
that a chronic psychiatric disorder was diagnosed.  

In fact, when the veteran filed a claim for pension benefits 
in 2001, he did not list a psychiatric disorder as amongst 
his medical conditions.  He was provided VA examinations, 
during which he did not raise any complaints of a psychiatric 
nature, and there were no abnormal findings from the nervous 
system examination.  The RO obtained the VA treatment 
records, which concerned treatment for alcohol abuse, with no 
showing of a chronic psychiatric disorder. 

Careful review of the evidentiary record shows that neither 
the veteran nor his representative has ever asserted that 
there exists any evidence showing a current psychiatric 
disability exists, and/or identified a source from which such 
evidence could be obtained.  As stated above, we do not 
debate the fact that the veteran was treated for psychiatric 
problems during service and immediately after service.  The 
crux of the matter in this case lies in the fact that post-
service medical records do not show any findings of a current 
psychiatric disorder.  In fact, while the medical evidence of 
record indicates that the veteran experienced symptoms of 
anxiety in 2000 and 2001, the veteran was last diagnosed with 
a psychiatric disorder in 1985, over 20 years ago.    

In short, there are no records of any recent treatment for 
psychiatric problems.  Careful review of VA and private 
medical records submitted does not reveal a current 
psychiatric disability.  There is no competent evidence to 
the contrary.  While the veteran's representative alleges 
that the veteran has had a diagnosis of hysterical neurosis 
that spans for forty years, the statements of the veteran and 
his representative as to medical diagnosis and/or causation 
in this matter are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In the absence of competent medical evidence showing that the 
veteran presently has a medical diagnosis of hysterical 
neurosis or any other psychiatric disorder, there is no basis 
for the grant of service connection for such disability.  A 
medical diagnosis of a current disability is the cornerstone 
of a claim for VA disability benefits.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In Brammer, it was noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where disability is 
present.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  The veteran does not currently have a 
diagnosed psychiatric disorder, nor has he been diagnosed 
with one for years.  The Court has held that there can be no 
valid claim without proof of a present disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability to include hysterical neurosis, and it 
must be denied.
  
III. Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection 
for a psychiatric disability to include hysterical neurosis, 
reopening has been granted, as discussed above.  As such, the 
Board finds that any error related to the VCAA on that 
petition was not prejudicial to the veteran.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the merits of the veteran's claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, the 
letter dated September 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  While the RO's September 2002 letter did not 
specifically tell the claimant to provide any relevant 
evidence in his possession, nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence.  First, the 2002 letter informed 
the veteran that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The September 
2002 letter advised the veteran that VA will make reasonable 
efforts to assist him in getting evidence necessary to 
support his claim.  The 2002 letter also advised the veteran 
that VA will assist him in getting medical records, 
employment records, or records from other Federal agencies.  
However, the September 2002 letter told the veteran that he 
must give VA enough information about these records so that 
they can request them from the person or agency that has 
them.  The letter also told the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.

As the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, private 
medical treatment records, and Social Security Administration 
records have been obtained, to the extent requested and 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

While the record indicates that the RO did not obtain all of 
the veteran's VA medical records from the treatment he 
received immediately after he was discharged from service, 
the record does indicate that the RO requested the veteran's 
most recent VA outpatient treatment records which do not 
indicate the presence of a psychiatric disorder.  Because a 
Remand to obtain the veteran's prior VA medical records would 
not indicate the presence of a current psychiatric 
disability, the Board finds that a Remand to obtain these 
records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
Board concludes an examination is not needed for the 
veteran's service connection claim because there is no 
competent evidence of current disability.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

The appeal to reopen a claim of service connection for 
psychiatric disability to include hysterical neurosis is 
granted. 

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include hysterical neurosis is 
denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


